Citation Nr: 0717260	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial compensable rating for a 
fracture of the lateral sesamoid bone of the first 
metatarsal, right foot.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1950 to June 1955.

This case is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs Montgomery, Alabama, Regional Office (RO).  
The appeal initially included a claim for service connection 
for PTSD, which was granted in July 2006.  That matter is no 
longer before the Board.

In June 2001, the Board remanded this case, among other 
reasons, to find documentation of a prior decision the 
veteran reported was done on several issues in 1978.  Based 
on that representation, the RO had characterized several 
claims as subject to prior final decisions and to the burden 
of producing new and material evidence to reopen those 
claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  The adjudication of those claims as 
subject to prior final decisions was apparently an error, 
because the RO found no such rating actions.  The RO has 
readjudicated all claims de novo, and the instant appellate 
decision is de novo.

The Board's June 2001 remand stated an issue as "service 
connection for fracture of the lateral sesamoid bone of the 
first metatarsal, right foot (claimed as fracture of right 
ankle)."  On remand, VA granted that claim.  The veteran has 
continued to assert the claim for residuals of fracture of 
the right ankle.  VA has continued to develop and adjudicate 
that claim.  Whereas VA and the appellant have prosecuted and 
adjudicated a discrete claim for service connection for 
compensation for residuals of a right ankle fracture, the 
Board amends the issues on appeal to include the right ankle 
fracture issue as discrete from the right sesamoid fracture 
issue.

The appellant's July 2000 statement raised a claim for 
service connection for a back disorder secondary to his 
service-connected foot disorders and to residuals of a 
fracture of each ankle.  The appellant's April 2007 brief 
raised other theories of aggravation by service-connected 
psychiatric disorders of musculoskeletal disorders for which 
he claims entitlement to service connection.  VA has not 
adjudicated entitlement to secondary service connection for 
any disorder; consequently no claim of entitlement to 
secondary service connection is under the Board's 
jurisdiction at this time.  The matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have residuals of a right ankle 
fracture sustained in service.

2.  The veteran does not have residuals of a left ankle 
fractures sustained in service.

3.  The veteran's back disorder does not result from injury 
sustained or disease contracted in service.

4.  The residual of a fracture of the lateral sesamoid bone 
of the first metatarsal, right foot, is minimal functional 
impairment of the foot due to pain.


CONCLUSIONS OF LAW

1. Residuals of a right ankle fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.   Residuals of a left ankle fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A back disorder was not incurred in or aggravated by 
service, nor can incurrence or aggravation of spinal 
arthritis in service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

4.  The schedular criteria for a compensable rating for a 
fracture of the lateral sesamoid bone of the first 
metatarsal, right foot, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.40, 4.71a, 
Diagnostic Code 5283-5384 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), mandates VA duties to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA provided the veteran notice as to ratings 
and assignment of effective dates in a March 2006 statement 
followed by readjudication of the claims at issue in a July 
2006 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).  Moreover, 
he is not prejudiced by any error in timing of the notice, 
because the Board is denying all claims on appeal, thus 
rendering moot any question as to assignment of ratings or of 
an effective date.

VA satisfied the remaining duty to notify by means of letters 
dated in July 2001, July 2003, and August 2004.  The initial 
rating decision in the veteran's claim pre-dated enactment of 
the VCAA.  SSOCs of November 2004 and July 2006 readjudicated 
all claims at issue.  Mayfield III, 20 Vet. App. 537.  Prior 
to the readjudication, VA informed the veteran of the 
requirements of successful claims for service connection and 
increased rating, i.e., of establishing current disability, 
incurrence or aggravation of disease or injury in service, 
and a link between current disability in service; or of 
establishing that a service-connected disease or injury 
caused or aggravated the disability claimed for secondary 
service connection; or that his service-connected disability 
had increased in severity.  VA informed him of his and VA's 
respective duties in obtaining evidence and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Service medical records and medical records and reports from 
VA, Social Security Administration (SSA), and private health 
care providers are associated with the claims file, including 
records from the veteran provided from providers who did not 
respond to VA requests for records.  Although a September 
2000 report from the National Personnel Records Center (NPRC) 
stated the veteran's service medical and personnel records 
would have been lost in a July 1973 fire had they been there 
then, it is documented that VA obtained service medical 
records in 1951, 1957, 1959, and 1960.  There are treatment 
and hospital records from each year of the veteran's service; 
there is indication they are incomplete.

VA was unable to obtain all of the medical records the 
veteran authorized VA to obtain.  Letters of August 2000 and 
August 2001 from Okeechobee Hospital, an August 2001 
statement from Palm Beach County Hospital, and an August 2001 
response from Dr. Chastain reported the provider had no 
records.  VA's letter to the veteran of July 2000 reported 
VA's action and failure to get records from the hospitals.  A 
July 2003 letter notified the veteran that Drs. Toliver, 
Hooker, and Harper had not responded to VA's requests for 
records, nor had Medical Center East.  The November 2001 
Statement of the Case (SOC), the October 2004 SOC (on the 
initial rating issue) and the November 2004 SSOC notified the 
veteran of VA's failures to obtain records.  VA has 
discharged its duty to obtain evidence and notify the veteran 
of failure to obtain evidence.  38 C.F.R. § 31.59(c), (e) 
(2006).

VA examinations and medical opinions were performed and 
obtained in May and August 2004.  No further medical 
examinations or opinions are necessary to decide these 
claims.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

A.  Bilateral Ankle Fractures

The veteran asserts that he fractured both ankles in service.  
In his February 1999 claim for service connection, he 
reported that his initial claim for disability compensation 
was in 1985.  He stated, "On my original claim, I failed to 
claim two broken ankles suffered in February 1955" while 
skiing in Anchorage, Alaska.  He explained that the service 
records showed injuries 10 days apart, and that the military 
doctor threatened him with court martial if he reported the 
injuries.  He reported continuous problems with both ankles 
since, including pain, weakness, limited motion and 
arthritis.  He elaborated in September 1999 and March 2000 
statements that he was completely crippled by fractures of 
both ankles while skiing in Anchorage, Alaska, and he was 
forced to continue his regular duties without treatment.  He 
has also stated that he was refused treatment for the 
fractures as punishment.

The veteran has not produced objective evidence of current 
disability of either ankle.  The May 2004 VA examination 
noted the veteran had no current ankle complaints.  The 
examination found no pathology.  The examiner's review of the 
service records revealed no fracture of either ankle in 
service, and the diagnosis was limited to no history of ankle 
fracture.

Service medical records include a negative entrance 
examination as regards the ankles and one mention of each 
ankle otherwise.  The veteran sought treatment on February 
14, 1954, for a left ankle injury sustained on skis 
yesterday.  Examination found the ankle swollen over the 
medial malleolus.  An x-ray study was negative.  The ankle 
was taped and he was put on light duty for one week.

On February 23, 1955, the veteran was seen reporting he 
injured his right foot at the Ski Bowl yesterday.  
Examination found the foot swollen over the mediolateral 
aspect.  An x-ray study found a fracture through the lateral 
sesamoid bone of the first metatarsal, the remainder of the 
examination failed to reveal "any evidence of bony or other 
pathology," the report said.  The veteran did not complain 
of his right ankle, and the x-ray study did not show right 
ankle fracture.

The June 1955 separation examination was negative for 
complaint, finding, or diagnosis regarding either ankle.  The 
veteran's initial compensation claim of October 1955 did not 
include his ankles.  His next compensation claim in July 1985 
did not include his ankles.  His February 1999 implication 
that he did not mention his ankle fractures in his original 
claim because of the military doctor's threat of court 
martial in implausible; he was no longer in the service at 
the time of his actual original claim in 1955, let alone at 
the time of the 1985 claim that he recalled as his original 
claim.

In light of the service medical records, the veteran's 
reports of bilateral fractures that he was threatened not to 
report to explain why there is no record of them are 
incredible.  He did report injury from skiing, twice.  His 
assertion that he was threatened not to report the fractures 
is utterly implausible in light of the notation of his 
reports of injury, the notation of the examinations, and the 
performance of contemporaneous x-ray studies.  His assertion 
that fractures were not treated as punishment for going 
skiing is likewise not plausible in light of the 
documentation of treatment.

The extensive private and VA treatment records are remarkable 
for the lack of mention of his ankles.  In February 2000, he 
reported ankle pain to a VA clinic.  February 2000 x-ray 
studies were negative for each ankle; the right foot study 
confirmed the old right sesamoid fracture.  There is no other 
complaint of ankle pain or other mention of ankle fractures 
in VA treatment records from February 2000 to June 2006.  The 
private treatment records are likewise silent about ankle 
complaints.

A July 2000 statement of C. Toliver, M.D., reports that he 
had been treating the veteran for several years, most 
recently for back pain.  He noted that the veteran apparently 
underwent foot surgery in the Army and that he also suffered 
two broken ankles while in the service.  He stated, "After 
reviewing his service record it is my opinion that there is a 
definite correlation between his present back pain and the 
above mentioned injuries."

Dr. Toliver did not identify specifically the service records 
that documented ankle fractures.  The foot surgery was of a 
soft tissue neoplasm in the plantar left foot, will 
documented in Army hospital records.  The veteran requested 
VA to provide him a complete copy of his service medical 
records in 1985.  The service records he submitted to VA with 
his February 1999 claim were copies of the records in VA 
possession since 1960 or before.  A September 2000 report 
from the NPRC proves the veteran could not have obtained any 
additional service records after July 1973.  The Board 
concludes that Dr. Toliver could not have seen any other 
service medical records than those the veteran obtained from 
VA, and they patently do not document a fracture of either 
ankle.  The only rational conclusion is that Dr. Toliver 
misread or did not review the records.  Dr. Toliver's report 
of ankle fractures in service has no probative value in the 
absence of proof he saw service medical records not now in 
evidence.

Ironically, Dr. Toliver's treatment records of March 1991 to 
July 1998 include no notation about the veteran's ankles.  
VA's August 2004 letter to the veteran requested that he 
submit any evidence he has of ankle fractures in service.  
His September 2004 response restated Dr. Toliver's February 
2000 report and reported that Dr. Toliver had retired two 
years ago, which the Board construes as the veteran's 
explanation for not producing records that Dr. Toliver relied 
upon to conclude the veteran fractured both ankles in 
service.

In short, the evidence of record shows no current ankle 
pathology, no fracture of either ankle in service, no 
treatment of either ankle between then an now, his February 
1999 assertion of continuous pain and disability 
notwithstanding.  Obviously, there can be no nexus between 
current ankle disorders and a fracture in service when there 
is no current ankle disorder and there was no fracture in 
service.  The veteran has failed to satisfy any element of a 
successful claim for service connection for residuals of a 
fracture of either ankle.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


B.  Back

The veteran now has vertebral degenerative arthritis, 
diagnosed repeatedly in private medical records of Dr. Harper 
in November 1985 and on VA examination in May 2004.  The 
current disability requirement of entitlement to service 
connection is satisfied.  Pond v. West, 12 Vet. App. at 346 
(1999).

The veteran's service medical records include negative 
entrance examination of March 1950 and negative separation 
examination of June 1955.  The sole mention of his back is in 
treatment notes of September 1954, when he complained of back 
pain and was found to have paravertebral muscle spasm, and in 
a November 1954 x-ray report that is negative for lumbosacral 
spine pathology.  He did not then report any injury.  There 
is no service record of a back injury.

In September 1999, the veteran told Dr. Watterson that he was 
in a motor vehicle accident (MVA) in Korea in which he 
sustained a back injury.  This is the first report of record 
that he sustained a back injury in Korea.  The veteran did 
not report the MVA occurred during combat or provide any 
information about the circumstances of the event.  Even 
though VA has acknowledged the veteran's exposure to enemy 
fire in Korea in the context of crediting his reports of 
events precipitating post-traumatic stress disorder, his 
participation in combat is not pertinent to his back claim, 
because he has not testified that he sustained a back injury 
while engaged in combat with the enemy.  There is no factual 
predicate to consider whether to presume the veteran incurred 
a back injury in combat.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(b) (2006)

Without presuming the back injury occurred, the question is 
whether there is evidence of it.  The veteran's initial 
compensation claim of October 1955 did not include his back.  
His next compensation claim in July 1985 did not include his 
back.  He is a demonstrably poor historian, reporting in 
February 1999 that his original claim was in 1985.  In April 
1999, he reported that he filed a compensation claim in 1978.  
That claim is not of record and VA has been unable to confirm 
he ever made the claim.  These ancillary indications of the 
veteran's unreliable memory are sufficient to accord his 
recollection probative value only where independently 
corroborated.

The unit history of the 62d Engineer Battalion 
(Construction), his unit of assignment in Korea, reported 
there were no combat casualties from January to March 1952 
and one non-combat casualty in March 1952.  The veteran's 
medical records from his time of assignment to the 62d Eng. 
Bn. (Const) are of record, and they show no treatment for 
back complaints.  The only service records pertaining to the 
veteran's back are September and November 1954 treatment 
records noted above.

There is a hiatus in the records from the separation 
examination until March 1973, when a Social Security 
Administration record shows he sustained a back injury from 
falling from a roof while working as a carpenter.  Subsequent 
private medical evaluations through December 1973 from Drs. 
Blaylock, Harper, and Comer show a compression fracture of 
the L2 vertebrae and no discussion of any cause but the work 
injury in March 1973.  Dr. Comer's report in December 1973 
records from Baptist Medical Center relate in good detail the 
veteran's course from the time of the accident to December 
1973.

Private and Social Security medical records beginning in 
January 1976 reveal another vertebral injury in an MVA of 
January 1976.  There are extensive private treatment records 
from January 1976 through October 2004.  In November 1977, 
Dr. Cannon reported a well-detailed history of the veteran's 
injuries and subsequent course following the January 1976 
MVA, noting compression fractures of T-12 and L-2 vertebrae.  
Dr. Watterson reported that a November 1999 lumbar Magnetic 
Resonance Imaging (MRI) study revealed posterior broad-based 
disc bulging at L3-4, L4-5, and L5-S1 and small right 
paracentral disc protuberance at L5-S1.  A December 2002 
lumbar MRI study revealed old mild compression deformity of 
L-2 and diffuse disc desiccation without herniation and no 
spinal stenosis.  The impression was mild degenerative 
changes.  The extensive private medical records are uniformly 
devoid of attribution of the veteran's back disorder to 
service.

The May 2004 VA examiner noted review of the veteran's 
service records, which he demonstrated by reference to 
specific documents.  He concluded that the veteran's low back 
pain was not related to his foot problems.  In an August 2004 
addendum report on the veteran's back, the examiner stated 
that the veteran's current low back disorder was unrelated to 
his muscle spasm in service.  He further stated that his back 
disorder is related to multiple traumas after service and to 
his age.

In summary, the veteran has failed to provide evidence of an 
injury of the back in service.  His report of a back injury 
in service is not credible.  He has not provided other 
evidence of back injury in service.  He has not provided 
evidence of arthritis of the back during the year following 
service that could permit a presumption of incurrence of 
arthritis in service.  See 38 U.S.C.A. § 1112(a) (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).  The hiatus in the 
evidence following service and the VA compensation examiner's 
opinion are persuasive evidence of discontinuity of 
symptomatology with the back spasms noted in service.  This 
evidence has greater weight than the veteran's assertions of 
back problems since service.  See 38 C.F.R. § 3.303(b) 
(2006).  

The VA examiner, after reviewing the claims folder, 
specifically determined that the veteran's back disorder was 
not related to his active service.  As discussed above, Dr. 
Toliver's opinion has little, if any, probative value.  He 
made no mention of the veteran's post service injuries to his 
back.  Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The preponderance of 
the evidence is against granting service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


III.  Higher Initial Rating

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

The diagnostic code for malunion of the metatarsal and the 
diagnostic code for other injuries of the foot provide 10 
percent ratings for moderate disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283-5284 (2006).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2006).

The extensive private medical evidence of record is 
uninformative about the veteran's residuals of the fracture 
of the lateral sesamoid bone of the right first metatarsal.  
The July 2000 statement of Dr. Toliver attributed current 
back problems to altered gait due to foot conditions.  He did 
not distinguish among the left plantar surgery, the right 
foot fracture, and the alleged fracture of both ankles as 
causes of altered gait.  This statement is too vague to be 
evidence of the extent of disability from the veteran's right 
foot fracture.

The only mention of altered gait is in a January 1977 report 
by Dr. Cannon.  The doctor related the history of the 
veteran's January 1976 MVA, which resulted in a permanent 
limp after open reduction and internal fixation of a left hip 
fracture sustained in the MVA.

The May 2004 VA examination found slight tenderness of the 
lateral right metatarsal area, with minimal loss of function 
due to pain.  Regulation provides for consideration of 
functional musculoskeletal impairment due to pain.  38 C.F.R. 
§ 4.40 (2006).  The veteran reported in his October 2004 
substantive appeal that pain in the right foot limits his 
walking to a half a city block, after which he must rest.  In 
June 2004, however, Dr. Reeder noted the veteran square 
dances once or twice a week and remains active working in the 
yard.  Dr. Maddux's July 2004 list of the veteran's 
complaints includes body pain, low back pain, shoulders, 
elbows, and knees, but not of the right foot.  VA outpatient 
treatment records of February 2000 to June 2006, other than 
the February 2000 complaint of the right ankle noted above, 
include multiple lists of the veteran's medical problems that 
do not include right foot pain.

Although the VA examiner described the functional impairment 
as minimal, he did not characterize the impairment in 
functional terms applicable to daily life.  See 38 C.F.R. 
§ 4.10 (2006).  The veteran quantified his impairment in 
reporting limitation of walking to one-half a block.  The 
June 2004 report of square dancing and yard work comparably 
quantifies the extent of the veteran's right foot impairment, 
i.e., assuming the veteran is on his feet while dancing, that 
report presents a disability picture inconsistent with being 
unable to walk more than half a block because of right foot 
pain.  The report to Dr. Reeder is as informative of his 
current impairment as is his report of limitation in walking.  
His report to a treating physician made without regard to his 
VA disability claim is more credible and probative of the 
functional impairment of his right foot than is his statement 
in the October 2004 substantive appeal.  His report of square 
dancing and yard work is consistent with the examiner's 
impression of minimal impairment.

Minimal impairment is less impairment than moderate 
impairment.  The functional impairment due to pain, 38 C.F.R. 
§ 4.40 (2006), does not meet or nearly approximate, 38 C.F.R. 
§ 4.7 (2006), a moderate impairment.  The preponderance 


of the evidence is against awarding a compensable rating for 
any period from the effective date of service connection to 
the present.  Fenderson, 12 Vet. App. 119.



ORDER

Service connection for a right ankle disorder, a left ankle 
disorder, and a back disorder is denied.

A compensable rating for fracture of the lateral sesamoid 
bone of the first metatarsal, right foot, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


